DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12 (see Figure 1 and line 4 on page 9 to line 19 on page 10); and 13, 14, 15, 16, and 17 (see Figure 2 and line 21 on page 10 to line 2 on page 11).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claim 16 refers to “at least one secondary supply line” and then “the at least one secondary supply line”. Also, claim 16 refers to “at least two secondary lines” and then “each secondary line”. For purposes of examination, any references to a secondary supply line will be interpreted as referring back to the “at least one secondary supply line”, and any reference to a secondary line without the word “supply” will be interpreted as referring back to the “at least two secondary lines”. The same interpretations will be used for claim 25.

Claim Objections
Claims 19-20, 23, 25, 27, and 29 are objected to because of the following informalities:
Claim 19 requires “a feed for a parallel supply of a fluid arranged downstream of the at least one closed-loop control valve”. The corresponding structure is the secondary lines, which are already claimed in claim 16 (“at least two secondary lines that extend downstream of the at least one branch”). Accordingly, claim 19 should be rephrased, e.g., by reciting that “the at least two secondary lines act as a feed for a parallel supply…”.
Claim 20 recites that “the plurality of valves includes a switching valve arranged in a region of the parallel supply”. The corresponding structure is the switching valves in the secondary lines, which are already claimed in claim 16 (“wherein the plurality of valves further includes at least one switching valve in each secondary line”). Accordingly, claim 20 should be rephrased, e.g., by reciting the switching valves in the secondary lines are in a region of the parallel supply. However, note that such language may be redundant if claim 19 is amended as suggested above.
Claim 23 should refer to “the at least one sensor” since claim 22 requires “at least one assigned sensor for each closed-loop control circuit” (emphasis added).
In line 8 of claim 25, “the valves” should be replaced with “valves”.
In line 11 of claim 25, “the lines” should be replaced with “lines”.
In line 11 of claim 25, “respective” should be deleted.
In lines 11-12 of claim 25, “the valve states” should be replaced with “valve states”.
In lines 12-13 of claim 25, “wherein at least two switching valves are respectively arranged in a primary line” should be replaced with “wherein at least two switching valves are respectively arranged in primary lines” for consistency with the use of the word “respectively”.
In lines 15-16 of claim 25, “the secondary supply line” should be replaced with “the at least one secondary supply line” for consistency.
This same issue is also present in the third-to-last and second-to-last lines of claim 25 and the second-to-last line of claim 27.
In claim 25, the colon in the line at the top of page 8 should be replaced with a semicolon.
In line 16 of claim 25, “the valves” should be replaced with “the at least two switching valves” for consistency.
This same issue is also present in line 2 of claim 27.
In line 17 of claim 25, “the valves” should be replaced with “the switching valves”, and “a secondary line” should be replaced with “the secondary lines” (or equivalent). See the corresponding rejection under 35 U.S.C. 112.
In line 18 of claim 25, “the closed-loop control valve” should be replaced with “the at least one closed-loop control valve” for consistency.
In the third-to-last line of claim 25, the period should be deleted.
In the second-to-last line of claim 25, “the volumetric flow” should be replaced with “volumetric flow” for consistency with line 18.
The method of claim 25 requires steps of “controlling the valves assigned to the closed-loop control circuit…”, “actuating the valves with a control unit…”, “actuating the valves arranged in the primary lines…”, “opening at least one of the valves arranged in a secondary line”, and “actuating the closed-loop control valve…”. There is overlap between these steps, e.g., between “controlling the valves assigned to the closed-loop control circuit…” and “actuating the valves with a control unit…” and between “actuating the valves with a control unit…” and “actuating the valves arranged in the primary lines…”. Claim 25 should be revised to make it explicit that certain of these steps are sub-steps. For example, claim 25 could specify that actuating the valves with the control unit includes actuating the valves arranged in the primary lines instead of listing the actuation of the valves in the primary lines as a separate step.
In line 3 of claim 27, “the valve state” should be replaced with “a valve state”.
In line 3 of claim 29, “the heating” should be replaced with “heating”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein at least two of the valves are switching valves arranged in a region of the primary line”. In Figure 1, the switching valves are those labeled “Valve On/Off”, with the valves closer to Circuits 1-4 being arranged on secondary lines, and the valves closer to the fluid supply device being arranged on primary lines. Note that there is one valve on each secondary line and one valve on each primary line. The language “wherein at least two of the valves are switching valves arranged in a region of the primary line” suggests that there are two valves on one primary line, which is not shown. Alternatively, the “region of the primary line” could be intended to include the valves on the secondary lines since these valves are located near the corresponding primary lines.  However, these valves are separately claimed (“wherein the plurality of valves further includes at least one switching valve in each secondary line”). As another alternative, the “region of the primary line” could be intended to refer to the region where all the primary lines are located. As a final alternative, the intent may have been to specify that there are multiple primary lines, each with a valve. Note that independent claim 25 recites “wherein at least two switching valves are respectively arranged in a primary line” (emphasis added). See also lines 10-11 on page 9, which state “A valve (6) in the form of a switching valve is respectively arranged in the region of the primary lines (3)” (emphasis added). The existence of these different interpretations makes the scope of claim 16 unclear. For purposes of examination, claim 16 will be interpreted as requiring at least two primary lines, each with a switching valve. Claims 17-24 are rejected based on their dependency from claim 16. Claim 29 is rejected based on its incorporation of the subject matter of claim 16.
Claim 17 refers to “the valves”. Claim 17 depends from claim 16, which refers to different groups of valves, e.g., “a plurality of valves”, “at least one switching valve”. It is unclear to which group “the valves” refers. For purposes of examination, claim 17 will be interpreted as reciting “the valves of the plurality of valves”. Note the last three lines of claim 16. Claim 21 is rejected based on its dependency from claim 17.
This same issue also applies to claims 18, 21, and 24, and the same interpretation will be used.
The language of claim 25 is inconsistent with respect to how many closed-loop control circuits are required, which makes the scope of the claim unclear. For example, lines 2-4 recite that “the fluid is supplied to an assigned closed-loop control circuit… and influences a closed-loop control variable of the closed-loop control circuit”, and lines 8-9 recite “controlling the valves assigned to the closed-loop control circuit”. However, line 6 refers to “a respective closed-loop control circuit”, and the last line refers to “at least one closed-loop control circuit”. For purposes of examination, claim 25 will be interpreted as though references to a closed-loop control circuit are references to at least one closed-loop control circuit, with each closed-loop control circuit having a corresponding closed-loop control variable, etc.
This same issue also arises in claim 26, which adds the step of “determining the closed-loop control circuit with a greatest difference between the desired value and the actual value”. This implies that there are at least two closed-loop control circuits present. For purposes of examination, claim 26 will be interpreted as specifying that there are at least two closed-loop control circuits.
This same issue also arises in claim 28, which adds the step of “carrying out closed-loop temperature control of closed-loop control circuits”. This implies that there are at least two closed-loop control circuits present. Also, the lack of the word “the” before “closed-loop control circuits” implies that these may be separate closed-loop control circuits even though the context suggests otherwise. For purposes of examination, claim 28 will be interpreted as specifying that the at least one closed-loop control circuit includes at least two closed-loop control circuits and that the method includes carrying out closed-loop temperature control of the at least two closed-loop control circuits.
Claim 25 refers to “valves” in line 1, “the valves assigned to the closed-loop control circuit” in lines 8-9, “the valves” in line 10, and “the respective valves” in line 11. It is unclear whether the valves of lines 10 and 11 are those of line 1 (i.e., all the valves) or those of lines 8-9 (i.e., just those valves assigned to the closed-loop control circuit). For purposes of examination, the valves of lines 10 and 11 will be interpreted as those of lines 8-9.
Claim 25 recites that “at least one switching valve is respectively arranged in a respective secondary line” in lines 14-15. It is unclear how many secondary lines are required. The use of the term “respective” implies more than one secondary line, but the language “at least one switching valve” indicates that there could be a single switching valve and single corresponding secondary line. Also, line 17 recites “opening at least one of the valves arranged in a secondary line”. For purposes of examination, claim 25 will be interpreted as requiring at least two secondary lines, each having a switching valve.
Claims 26-28 are rejected based on their dependency from claim 25.
Claim 26 recites the limitation "the at least one valve assigned to the determined closed-loop control circuit and arranged in a secondary line”. There is insufficient antecedent basis for this limitation in the claim. Neither claim 25 nor claim 26 discusses the assignment of valves in secondary lines to particular closed-loop control circuits. For purposes of examination, claim 26 will be interpreted as specifying that the switching valves in the secondary lines are assigned to respective closed-loop control circuits and that only the switching valve assigned to the determined closed-loop control circuit is opened.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 19-20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5105704 (“Furukawa”).
Regarding claim 16, Furukawa discloses a valve control device (see Figure 1 and paragraph 11 of the provided translation), comprising:
a plurality of lines for a fluid, including a primary line (the common medium passages 14; see Figure 1 and paragraphs 22 and 26) and at least one secondary supply line (the heating medium passage 11; see Figure 1 and paragraph 22);
a plurality of valves arranged in a region of the lines, wherein at least two of the valves are switching valves arranged in a region of the primary line (the switching valves A1-A4; see Figure 1 and paragraph 24), wherein at least one of the plurality of valves is a closed-loop control valve arranged in the at least one secondary supply line (the inlet steam valve 16; see Figure 1 and paragraphs 23, 33, and 40-41),
wherein the plurality of lines includes at least one branch arranged downstream of the at least one closed-loop control valve in a direction of flow (see Figure 1, particularly in the area between the inlet steam valve 16 and the pressure reducing valves R1-R4), and at least two secondary lines that extend downstream of the at least one branch (the lines on which the switching valves D1-D4 are located; see Figure 1), wherein the plurality of valves further includes at least one switching valve in each secondary line (the switching valves D1-D4; see Figure 1 and paragraph 23); and
a control unit that controls function of the plurality of valves (the valve controller 25; see Figure 1 and paragraph 31), wherein the valves of the plurality of valves are connected to the control unit so as to form at least one closed-loop control circuit (see paragraphs 31, 33, 39-40, and 45).

Regarding claim 17, Furukawa discloses wherein the valves are designed to control superheated steam, saturated steam, heat transfer fluid and/or refrigeration transfer fluid (see paragraphs 22-24).

Regarding claim 19, Furukawa discloses a feed for a parallel supply of a fluid arranged downstream of the at least one closed-loop control valve (the lines on which the switching valves D1-D4 are located, which are parallel to the lines on which the switching valves A1-A4 are located; see Figure 1).

Regarding claim 20, Furukawa discloses wherein the plurality of valves includes a switching valve arranged in a region of the parallel supply (the switching valves D1-D4; see Figure 1).

Regarding claim 22, Furukawa discloses at least one assigned sensor for each closed-loop control circuit (the temperature sensors 5a-5d; see Figure 1 and paragraph 28).

Regarding claim 23, Furukawa discloses wherein the sensor is a temperature sensor (see paragraph 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa, as applied to claim 16 above, and further in view of KR 10-0245521 (“Beom Seok”).
Regarding claim 18, Furukawa discloses that the valves are arranged in a region of a heating press (see Figure 1 and paragraphs 1, 11, and 30) but does not disclose that the valves are arranged in a region of a tire heating press. However, it is well known in the art to use a temperature control system with a tire heating press. See lines 53-64 of Beom Seok for example. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the temperature control system of Furukawa with heating presses for other objects, such as tires, since the particular object in the press does not alter the need to provide temperature control, and since Beom Seok discloses a temperature control system for a tire heating press (see lines 53-64). This would represent the use of a known technique to improve similar devices in the same way. See MPEP 2143(I)(C).

Regarding claim 24, Furukawa does not specify the type of control used by the valve controller 25. However, the use of PID controllers for temperature control systems is well known in the art. See lines 53-64 of Beom Seok for example. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a PID controller as the valve controller 25 of Furukawa since Beom Seok discloses that PID controllers are suitable for use in temperature control systems (see lines 53-64). This would represent a simple substitution of one known element for another (one controller for another) to obtain predictable results. See MPEP 2143(I)(B).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Beom Seok.
Regarding claim 29, Furukawa discloses a heating press (see Figure 1 and paragraphs 1, 11, and 30), comprising: at least two assemblies (the molds 1-4; see Figure 1 and paragraph 18); and a valve control device according to claim 16 arranged to control the heating of the at least two assemblies (see the rejection of claim 16 based on Furukawa).
Furukawa does not disclose that the heating press is for vulcanizing tires. However, it is well known in the art to use a temperature control system with a heating press for vulcanizing tires. See lines 53-64 of Beom Seok for example. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the temperature control system of Furukawa with heating presses for other objects, such as tires, since the particular object in the press does not alter the need to provide temperature control, and since Beom Seok discloses a temperature control system for a heating press for vulcanizing tires (see lines 53-64). This would represent the use of a known technique to improve similar devices in the same way. See MPEP 2143(I)(C).

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 25-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:
Claim 21 recites that the arrangement of the valves and the control unit for at least one closed-loop control circuit are combined to form a combination of a P-closed-loop control system and a sequential PI or PID closed-loop control system.
Furukawa represents the closest prior art. Furukawa does not disclose a combination of a P-closed-loop control system and a sequential PI or PID closed-loop control system, and there is nothing in the prior art to suggest modifying Furukawa so as to include this feature.
Claim 25 is directed to a method for controlling valves and includes many of the same limitations as claim 16. In addition, claim 25 recites actuating the closed-loop control valve in a further step to adjust volumetric flow of the fluid flowing through the secondary supply line so that the volumetric flow of the fluid through the secondary supply line is added to the volumetric flow of the fluid through at least one primary line for at least one closed-loop control circuit.
Furukawa represents the closest prior art and discloses at least those limitations also included in claim 16. However, while Furukawa does disclose that the lines on which the switching valves A1-A4 are located join the lines on which the switching valves D1-D4 are located (see Figure 1 and paragraph 26), their flows are not added together, as required by claim 25. Their flows are used sequentially, not simultaneously. Specifically, either steam is provided to the molds 1-4 when the switching valves D1-D4 are open and the switching valves A1-A4 are closed (see paragraphs 23 and 40), or cooling water is provided to the molds 1-4 when the switching valves A1-A4 are open and the switching valves D1-D4 are closed (see paragraphs 24 and 45). Furthermore, there is nothing in the prior art to suggest modifying Furukawa so as to add the flows together.
Claims 26-28 contain allowable subject matter based on their dependency from claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744